Citation Nr: 1643145	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for spondylolisthesis defect, L5-S1, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1978 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his August 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a hearing.  Subsequently, in a November 2016 correspondence, the Veteran notified the RO that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2015).


FINDING OF FACT

In November 2016, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to an increased disability rating for spondylolisthesis defect, L5-S1, currently evaluated as 60 percent disabling, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to an increased disability rating for spondylolisthesis defect, L5-S1, currently evaluated as 60 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  In the present case, the Appellant has withdrawn his appeal for entitlement to an increased disability rating for spondylolisthesis defect, L5-S1, currently evaluated as 60 percent disabling, and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for entitlement to an increased disability rating for spondylolisthesis defect, L5-S1, currently evaluated as 60 percent disabling, is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


